Title: To James Madison from John M. Forbes, 11 November 1801 (Abstract)
From: Forbes, John M.
To: Madison, James


11 November 1801, New York. Informs JM that he and his brother are suffering bankruptcy proceedings but believes that investigation will reveal fairness of all his transactions. Is confident that this situation will cast no shade of disqualification over his application for a consular appointment. Expects to receive his certificate of discharge on 19 Dec. Has heard that Orr has declined the appointment at Hamburg and asks to be considered for the position.
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Forbes”). 1 p.


   Benjamin Grayson Orr, whom Walter Jones recommended to JM for the consulate at Bordeaux, apparently had been given through October to accept the consulate at Hamburg. Jefferson nominated Forbes to the position on 1 Feb. 1802 (Walter Jones to JM, 20 Apr. 1801 [ibid., filed under “Orr”]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406, 407).

